DETAILED ACTION
This office action is in response to the communication dated 05 February 2021 concerning application 16/184,122 filed on 08 November 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-6 are pending; claim 1 has been amended; claims 2 and 3 remain withdrawn; claims 4-6 have been added as new claims; and claims 1 and 4-6 are currently under consideration for patentability.  

Response to Arguments
Applicant’s arguments dated 05 February 2021 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.

Applicant has also added new claims 4-6 which recite specific pulse parameters.  The Examiner has addressed the new claims the updated text below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because, based on an analysis with respect to the claims as a whole, the claims are determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below.
Claim 1 includes the limitation of a controller “configured to control the delivery of non-ionizing nanosecond pulsed electric fields (nsPEF) of less than 1 millisecond pulse duration, which is too brief to harm body cells…”  For the purposes of this evaluation, the Examiner accepts as fact that delivery of non-ionizing nanosecond pulsed electric fields of less than 1 millisecond pulse duration is, in fact, too brief to harm body cells.  What naturally stems therefrom is that the causal relationship between a nsPEF of less 
Claims 4-6 are dependent upon claim 1 and contain at least the same non-statutory subject matter as the base claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ilan (US 2018/0185238 A1) in view of Schoenbach et al. (Bacterial Decontamination of Liquids with Pulsed Electric Fields. IEEE Transactions on Dielectrics and Electrical Insulation. vol. 7, no. 5, October 2000, pp. 637-645). 
Regarding claim 1, Ilan describes an ingestible capsule 600 for in-vivo treatment of bacterial cells in the human body (figure 6; [0075], [0137], [0165]) comprising a capsule body 604 carrying at least two electrodes (612 614), a power supply ([0142], 554 in capsule 500), and a controller 650, coupled to the power supply and the at least two electrodes (figure 5, analogous controller 550 coupled to power supply 554 and electromagnets 512, 514, similar to controller 650 and electrodes 612, 614 in figure 6), and configured to control the delivery of nanosecond pulsed electric fields of less than 1 millisecond pulse duration to targeted bacteria within the human body for an exposure time and at an exposure location ([0013], [0030] - [0034]).  Regarding claim 1, although Ilan does not explicitly disclose the use of non-ionizing pulsed electric fields, Ilan describes the method in a similar manner when stating that the gastrointestinal capsule “applies direct stimulation” ([0129]).  Therefore, the Examiner respectfully submits that, in the event that any modification is required of Ilan’s system in order to ensure that it applies a non-ionizing nanosecond pulsed electric field, such a modification would be obvious to a person having ordinary skill in the art at the time the invention was made, as doing so advantageously allows the resulting system to better target the appropriate cells.  Specifically regarding the different embodiments in figures 5 and 6, the Examiner respectfully submits that, as figures 5 and 6 both depict ingestible capsules comprising controllers and some form of a stimulation mechanism (electromagnets in figure 5 and electrodes in figure 6), figures 5 and 6 therefore provide analogous embodiments, of which the individual components may be combined.  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine the power supply as depicted in figure 5 with the capsule, controller, signal generator, and electrodes as depicted in figure 6, as doing so advantageously 
Regarding claim 1, Ilan does not explicitly disclose wherein the electric field strength is sufficient to create electropores in membranes of bacterial cells to initiate death in the bacterial cells.  However, Schoenbach also describes a system for delivering pulsed electric fields, including using an electric field strength sufficient to create electropores in membranes of bacterial cells to initiate death in the bacterial cells (p. 638, Section 2).  As Schoenbach is also directed towards using pulsed electric fields for bacterial cell treatment and is in a similar field of endeavor, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use a system similar to that described by Ilan for the purpose of delivering electroporation to bacterial cell membranes, similar to that described by Schoenbach, as doing so advantageously allows for the unwanted bacterial cells to be properly destroyed.  
Regarding claim 4, although neither Ilan nor Schoenbach explicitly disclose wherein the controller controls delivery of the pulses having a pulse width of 600 nanoseconds, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to arrive at this pulse width via routine experimentation, in order to achieve the known, predictable result of causing bacterial cell death.  Further, the Examiner respectfully submits that, as the pulse width of an electric field is known to be a result-effective variable, configuring the system suggested by Ilan in view of Schoenbach such that the pulses had a pulse width of 600 nanoseconds would be a matter or optimizing a result effective 
Regarding claim 5, Ilan further describes delivery of the pulses at a 1 Hz repetition rate ([0032]).
Regarding claim 6, Schoenbach further describes delivery of the pulses within a voltage range of 13.5 kV/cm to 300 kV/cm (p. 638, Section 2).  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792